DETAILED ACTION
Response to Amendment
Claims 1, 2, 4, 5, 8-11, 14, 15, and 18-27 are pending. Claims 1, 2, 4, 5, 8-11, 14, 15, and 18-25 are amended directly or by dependency on an amended claim. Claims 24 and 25 are new.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 17 August, 2022 with respect to the 35 USC 103 rejections of claims 1, 2, 4, 5, 8-11, 14, 15, and 18-25 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 1, 2, 4, 5, 8-11, 14, 15, and 18-25 have been withdrawn. 
Allowable Subject Matter
Claims 1, 2, 4, 5, 8-11, 14, 15, and 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted, the above arguments are persuasive. The following art is cited as relevant but not sufficient alone or in combination to disclose, teach or fairly suggest the subject matter of the independent claims. In particular, the following art does not disclose: “wherein the controller is configured to calculate a location with the highest frequency where the face recognition of the user succeeds, using the previously stored user profile; and wherein the output device is configured to output the visual guide for guiding the user to the location with the highest frequency where the face recognition of the user succeeds”. While several of the below references indicate something along the lines of “calculate a location with the highest frequency where the face recognition of the user succeeds”, especially in detecting a face in successive video frames, and others indicate customizing a facial recognition template with techniques such as machine learning, none customize the template according to the location with a high probability of success for that user. 

“A Feature-based Object Tracking Method Using Online Template Switching and Feature Adaptation”: The ratio (r) of the number of the best-best-match points over the total number of template keypoints. This quantity appears to be very robust, and is used as the primary tracking quality measure. When a template is switched on and used for tracking,
corresponding r values are stored and accumulated. All candidate templates are ranked according to accumulated r values (see Figure 2 for examples). The top template is identified as the most stable template. On the other hand, inactive templates with low accumulated r values are often misaligned or spurious templates, and are virtually not used for tracking. The most stable template is used to verify the newtemplate-to-be and to correct misalignments. The verification involves putative matching and geometrical fitting between the most stable template and the new-template-to-be, which is accepted only if r > 0.25 and f, d do not exceed certain thresholds

US 20090010501 A1: Accordingly, using only a face part detector of a fixed size of, for example, 24x24 pixels, a face part can be detected from the normalized face image. If the statistical learning is performed so that the score of a target face part becomes a positive value, the detection unit can determine that one of all the scanning positions having the highest positive score is the position of the target face part.


US 20150139520 A1: The intermediate scan region is preferentially a rough estimation of a region of the overview image including the element to be scanned, in particular, including the organ to be scanned. This rough estimation provides initial coordinates, which can be regarded as being initial coordinates of the final scan region and which can be used as a start for registering the template image and the overview image with respect to each other. the element position indicator determination unit can be adapted to determine for each element position indicator a score, wherein the element position indicator determination rules can defined that the element position indicator with the highest score should be selected. The score can be a direct outcome of the element position indicator determination algorithm. 

US 20160063727 A1: Once the windows of a video frame or a subset of windows are searched and the object detector 208 obtains a binary value for each searched window, the object detector 208 may determine window size as well as a location or region on the current video frame that has the highest confidence. This location and window size may be used in subsequent tracking and detecting to more accurately track and/or detect a target object.

US 20150010203 A1: The detected face may be provided to multiple models corresponding to different poses. In an example embodiment, in response to determining that the detected face passes criteria for each model, a confidence value (e.g., a score) may be determined for each of the models. A correct pose of the detected face may be determined to correspond to a respective pose of a model having the highest confidence value. The face images may be input to multiple models in which each model may correspond to a different pose. In this example embodiment, a pose associated with a respective model having a highest number of successfully passed candidate face images may be determined to be the pose of the detected face.

CN 107492116 A [only English abstract relied upon]: The method comprises the steps of face tracker start-up, tracking detection, multiple appearance model building, appearance similarity score calculation and face location based on weighted fractional level fusion. During the process, a variety of appearance models are used for matching in different tracking scenarios; a long-term facial appearance feature update relationship diagram is used for learning; and sub-images of the same structure are used for face location. The invention provides a face tracker which uses multiple appearance models for face tracking, wherein a face detector assists the face tracker in face location during short-term appearance changes and reinitialization. A face position with the highest fusion score is selected as a candidate, and the final tracking output is acquired. 

US 20170098119 A1: The detected face is rescaled to a fixed size and processed at single scale. Based on the latent variables, a location corresponding to the highest score is determined for each of the parts of the face. Next, feature points are detected for each of the parts using the active shape model.

US 20160188997 A1: In particular embodiments, a target position may indicate a position of the video predicted to contain image frames with high valence scores. As an example and not by way of limitation, the target position may be determined based on the position of the initial image frame with the highest valence scores. As another example, the target position may be determined based on the position of two initial frames with the highest valence scores. As an example and not by way of limitation, the target position may be located between the positions of the two initial frames with the highest valence scores.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661